IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


KEITH DARRIN MORRISON II,                  : No. 144 MM 2019
                                           :
                    Petitioner             :
                                           :
                                           :
              v.                           :
                                           :
                                           :
DELAWARE COUNTY COURT OF                   :
COMMON PLEAS,                              :
                                           :
                    Respondent             :


                                    ORDER



PER CURIAM

      AND NOW, this 22nd day of January, 2020, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.